EXHIBIT 10.1

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into and effective
as of December 22, 2014, by and among GoEz Corp., a Delaware corporation (the
“Company”), and Federal Technology Agency, Inc., a privately held Delaware
corporation (“FTA”), and the persons executing this Agreement listed on the
signature page hereto under the headings “FTA Shareholder” (referred to as the
“FTA Shareholder”) and “GoEzBoard of Directors” (referred to as the
“GoEzBoard”), each a “Party” and collectively the “Parties,” upon the following
premises:

 

Premises

 

WHEREAS, the FTA Shareholder owns 7,000 shares of common stock, totaling seventy
percent (70%) of the issued and outstanding shares of FTA;

 

WHEREAS, the Company is a publicly-held corporation organized and existing under
the laws of the State of Delaware whose common stock (the “Common Stock”) is
quoted on the Over-The-Counter Bulletin Board under the symbol “GEZC”;

 

WHEREAS, FTA is a privately held corporation organized and existing under the
laws of the State of Delaware;

 

WHEREAS, the Company desires to acquire from the FTA Shareholder 7,000 shares
(70%) of the total issued and outstanding shares of FTA in exchange for the
consideration (the “Consideration”) described in full in Appendix I to this
Agreement (the “Acquisition Offer” or the “Acquisition”), so that FTA will
become a majority-owned (70%-owned) subsidiary of the Company;

 

WHEREAS, the Acquisition is intended to be a tax-free exchange under sections
351(a) and 368(c) of the United States Internal Revenue Code; and

 

WHEREAS, the FTA Shareholders desire to exchange 7,000 (70%) of his shares in
FTA in exchange for the Consideration.

 

Agreement

 

NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
parties to be derived herefrom, it is hereby agreed as follows (beginning on
following page):

 

 
1


--------------------------------------------------------------------------------




  

ARTICLE I

 

  REPRESENTATIONS, COVENANTS, AND WARRANTIES OF

FTA AND FTA SHAREHOLDER

 

As an inducement to and to obtain the reliance of the Company, except as set
forth on the FTA Schedules (as hereinafter defined, which shall contain any
exceptions or qualifications to the representations and warranties are set forth
below), FTA and the FTA Shareholder jointly and severally represent and warrant
as follows:

 

Section 1.01 Organization. FTA is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Delaware. FTA has
the corporate power and is duly authorized, qualified, under all applicable
laws, regulations, ordinances, and orders of public authorities to own all of
its properties and assets and to carry on its business in all material respects
as it is now being conducted, including qualifications to do business as a
foreign corporation in the states or countries in which the character and
location of the assets owned by it or the nature of the business transacted by
it requires qualification. Pursuant to Section 1.16 below FTA has provided to
the Company complete and correct copies of the Articles of Incorporation and
Bylaws of FTA in effect as of the date hereof. The execution and delivery of
this Agreement does not, and the consummation of the transactions contemplated
hereby will not, violate any provision of FTA’s Articles of Incorporation (or
similar organizational documents) or Bylaws. FTA has taken and shall take all
actions required by law, its Articles of Incorporation (or similar
organizational documents), or otherwise to authorize the execution and delivery
of this Agreement, and to consummate the transactions herein contemplated.

 

Section 1.02 Capitalization.

 

(a) The authorized capitalization of FTA consists of 10,000 shares of common
stock of which 10,000 shares are currently issued and outstanding.

 

(b) All issued and outstanding shares of FTA are legally issued, fully paid, and
non-assessable and not issued in violation of the preemptive or other rights of
any person.

 

Section 1.03 Other Information.

 

(a) FTA has no liabilities with respect to the payment of any federal,
provincial, state, county, local or other taxes (including any deficiencies,
interest or penalties), except for taxes accrued but not yet payable as provided
in FTA Schedules.

 

(b) FTA has filed all federal, provincial, state or local income and/or
franchise tax returns required to be filed by it from inception to the date
hereof. Each of such income tax returns reflects the taxes due for the period
covered thereby, except for amounts which, in the aggregate, are immaterial.

 

 
2


--------------------------------------------------------------------------------




  

(c) The books and records of FTA are in all material respects complete and
correct and have been maintained in accordance with good business and accounting
practices.

 

(d) FTA has no material liabilities, direct or indirect, matured or unmatured,
contingent or otherwise except as disclosed in writing to the Company in the FTA
Schedules (defined herein).

 

Section 1.04 Information. The information concerning FTA and the FTA Shareholder
set forth in this Agreement and the representations and warranties made by such
parties under Article I of this Agreement and in the FTA Schedules are complete
and accurate in all material respects and does not contain any untrue statement
of a material fact or omit to state a material fact required to make the
statements made, in light of the circumstances under which they were made, not
misleading.

 

Section 1.05 Options, Warrants, Convertible Securities. There are no existing
options, warrants, calls, convertible securities or commitments of any character
relating to the authorized and unissued stock of FTA.

 

Section 1.06 Absence of Certain Changes or Events. Since November 30, 2013:

 

(a) There has not been (i) any material adverse change in the proposed business,
operations, properties, assets, or condition of FTA or (ii) any damage,
destruction, or loss to FTA (whether or not covered by insurance) materially and
adversely affecting the business or financial condition of FTA;

 

(b) FTA has not (i) amended its Articles of Incorporation (or similar documents)
or Bylaws; (ii) declared or made, or agreed to declare or make, any payment of
dividends or distributions of any assets of any kind whatsoever to stockholders
or purchased or redeemed, or agreed to purchase or redeem, any of its capital
stock; (iii) waived any rights of value which in the aggregate are outside of
the ordinary course of business or material considering the business of FTA;
(iv) made any material change in its method of management, operation or
accounting; (v) entered into any other material transaction other than sales in
the ordinary course of its business; (vi) made any accrual or arrangement for
payment of bonuses or special compensation of any kind or any severance or
termination pay to any present or former officer or employee; (vii) increased
the rate of compensation payable or to become payable by it to any of its
officers or directors or any of its salaried employees whose monthly
compensation exceeds Ten Thousand Dollars ($10,000); or (viii) made any increase
in any profit sharing, bonus, deferred compensation, insurance, pension,
retirement, or other employee benefit plan, payment, or arrangement made to,
for, or with its officers, directors, or employees;

 

 
3


--------------------------------------------------------------------------------




  

(c) FTA has not (i) borrowed or agreed to borrow any funds or incurred, or
become subject to, any material obligation or liability (absolute or contingent)
in excess of $10,000 except liabilities incurred in the ordinary course of
business; (ii) paid or agreed to pay any material obligations or liability
(absolute or contingent) other than current liabilities, and all current
liabilities were incurred in the ordinary course of business and professional
and other fees and expenses in connection with the preparation of this Agreement
and the consummation of the transactions contemplated hereby; (iii) sold or
transferred, or agreed to sell or transfer, any of its assets, properties, or
rights (except assets, properties, or rights not used or useful in its business
which, in the aggregate have a value of less than Ten Thousand Dollars
($10,000)), or canceled, or agreed to cancel, any debts or claims (except debts
or claims which in the aggregate are of a value of less than Ten Thousand
Dollars ($10,000)); or (iv) made or permitted any amendment or termination of
any contract, agreement, or license to which they are a party if such amendment
or termination is relevant to the business of FTA; and

 

(d) To the knowledge of the FTA Shareholder, FTA has not become subject to any
law or regulation which materially and adversely affects, or in the future may
adversely affect, the business, operations, properties, assets, or condition of
FTA.

 

Section 1.07 FTA and Related Matters. No third party has any right to, and FTA
has not received any notice of infringement of or conflict with asserted rights
of others with respect to, any product, technology, data, trade secrets,
know-how, proprietary techniques, trademarks, service marks, trade names, or
copyrights which, individually or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have a materially adverse effect
on the proposed business, operations, financial condition, income, or business
prospects of FTA or any material portion of its properties, assets, or rights.

 

Section 1.08 Litigation and Proceedings. There are no actions, suits, or
proceedings pending or, to the knowledge of FTA or FTA Shareholder after
reasonable investigation, threatened by or against FTA or its properties, at law
or in equity, before any court or other governmental agency or instrumentality,
domestic or foreign, or before any arbitrator of any kind. FTA Shareholder does
not have any knowledge of any material default with respect to any judgment,
order, injunction, decree, award, rule, or regulation of any court, arbitrator,
or governmental agency or instrumentality or of any circumstances which, after
reasonable investigation, would result in the discovery of such a default.

 

Section 1.09 Contracts.

 

(a) There are no material contracts, agreements, franchises, license agreements,
debt instruments or other commitments to which FTA is a party, or by which any
of its assets, products, technology, or properties are bound, other than those
incurred in the ordinary course of business (as used in this Agreement, a
"material" contract, agreement, franchise, license agreement, debt instrument or
commitment is one which involves aggregate obligations of at least Five Thousand
Dollars ($5,000);

 

 
4


--------------------------------------------------------------------------------




  

(b) All contracts, agreements, franchises, license agreements, and other
commitments, if any, to which FTA is a party and which are material to the
operations or proposed operations of FTA taken as a whole are valid and
enforceable by FTA in all material respects, except as limited by bankruptcy and
insolvency laws and by other laws affecting the rights of creditors generally;

 

(c) FTA is not a party to or bound by, and the properties of FTA are not subject
to, any contract, agreement, other commitment or instrument; any charter or
other corporate restriction; or any judgment, order, writ, injunction, decree,
or award which materially and adversely affects, the business operations,
properties, assets, or condition of FTA; and

 

(d) FTA is not a party to any oral or written (i) contract for the employment of
any officer or employee which is not terminable on thirty (30) days, or less
notice; (ii) profit sharing, bonus, deferred compensation, stock option,
severance pay, pension benefit or retirement plan; (iii) agreement, contract, or
indenture relating to the borrowing of money in excess of Five Thousand Dollars
($5,000); (iv) guaranty of any obligation, other than one on which FTA is a
primary obligor, for the borrowing of money or otherwise, excluding endorsements
made for collection and other guaranties of obligations which, in the aggregate
do not exceed more than one (1) year or providing for payments in excess of Ten
Thousand Dollars ($10,000) in the aggregate; (v) collective bargaining
agreement; or (vi) agreement with any present or former officer or director of
FTA.

 

Section 1.10 Material Contract Defaults. FTA is not in default in any material
respects under the terms of any outstanding material contract, agreement, lease,
or other commitment which is material to the business, operations, properties,
assets or condition of FTA, and there is no event of default in any material
respect under any such contract, agreement, lease, or other commitment in
respect of which FTA has not taken adequate steps to prevent such a default from
occurring.

 

Section 1.11 No Conflict With Other Instruments. The execution of this Agreement
and the consummation of the transactions contemplated by this Agreement will not
result in the breach of any term or provision of, constitute an event of default
under, or terminate, accelerate or modify the terms of any material indenture,
mortgage, deed of trust, or other material contract, agreement, or instrument to
which FTA is a party or to which any of its properties or operations are
subject.

 

Section 1.12 Governmental Authorizations. FTA has all licenses, franchises,
permits, and other governmental authorizations that are legally required to
enable it to conduct its business in all material respects as conducted on the
date hereof.

 

 
5


--------------------------------------------------------------------------------




  

Except for compliance with federal, provincial and state securities and
corporation laws, as hereinafter provided, no authorization, approval, consent,
or order of, or registration, declaration, or filing with, any court or other
governmental body is required in connection with the execution and delivery by
FTA and FTA Shareholder of this Agreement and the consummation by FTA and FTA
Shareholder of the transactions contemplated hereby.

 

Section 1.13 Compliance With Laws and Regulations. FTA has complied with all
applicable statutes and regulations of any federal, provincial, state, or other
governmental entity or agency thereof, except to the extent that noncompliance
would not materially and adversely affect the business, operations, properties,
assets, or condition of FTA or except to the extent that noncompliance would not
result in the occurrence of any material liability for FTA or otherwise
adversely affect any licenses.

 

Section 1.14 Approval of Agreement. The Board of Directors of FTA shall have
authorized the execution and delivery of this Agreement by FTA and approved this
Agreement and the transactions contemplated set forth herein.

 

Section 1.15 Material Related-Party Transactions or Affiliations. Set forth in
the FTA Schedules is a description, if applicable, of every contract, agreement,
or arrangement between FTA and any predecessor and any person who was at the
time of such contract, agreement, or arrangement an officer, director, or person
owning of record, or known by any FTA Shareholder to own beneficially, five
percent (5%) or more of the issued and outstanding common stock of FTA and which
is to be performed in whole or in part after the date hereof or which was
entered into not more than three (3) years prior to the date hereof. Except as
disclosed in the FTA Schedules or otherwise disclosed herein, no officer,
director, or five percent (5%) shareholder of FTA has, or has had since the date
of this agreement, any known interest, direct or indirect, in any transaction
with FTA which was material to the business of FTA. There are no commitments by
FTA, whether written or oral, to lend any funds, or to borrow any money from, or
enter into any other transaction with, any such affiliated person.

 

Section 1.16 Deliverables Under Section 1.16 of the FTA Schedules. FTA will
deliver to the Company the following items pursuant to this Section 1.16
(“Section 1.16 Schedule Items”), if such schedules are applicable to the
business of FTA, which are collectively referred to, along with all other
schedules required by this Article, as the “FTA Schedules” and which consist of
separate schedules dated as of the date of execution of this Agreement, all
certified by the principal executive officer of FTA as complete, true, and
correct as of the date of this Agreement in all material respects. Section 1.16
Schedule Items shall be delivered within 10 days following the execution of this
Agreement:

 

(a) Complete and correct copies of the Bylaws, Articles of Incorporation or
similar organizational documents of FTA in effect as of the date of this
Agreement, including any amendments thereto;

 

(b) all corporate resolutions adopted by the Shareholders of FTA since
inception;

 

 
6


--------------------------------------------------------------------------------




  

(c) Minutes of meetings of the Board of Directors or Written Consent resolutions
in lieu of a meeting of FTA in which resolutions were adopted relating to the
operation of FTA business or other material events requiring a vote of either
the Board or Shareholders ( the adoption of resolutions relating to the annual
election of officers and appointment of Directors is not considered material);

 

(d) a list indicating the name and address of each shareholder of FTA together
with the number of shares owned by him, her or it;

 

(e) a schedule setting forth any other information, together with any required
copies of documents, required to be disclosed by FTA. Any fact known to be, or
to the best knowledge of the FTA Shareholder or after reasonable investigation,
reasonably believed to be, contrary to any of the representations, covenants,
and warranties made in Article I are required to be disclosed in the FTA
Schedules pursuant to this Section 1.16(e);

 

(f) a copy of all existing and legally enforceable contracts, agreements,
service agreements or other existing and legally enforceable agreements, whether
verbal or written; and

 

(g) a schedule of any and all limitations or qualifications or exceptions to the
representations, covenants and warranties of FTA and FTA Shareholder contained
in Article 1 of this Agreement, if any.

 

FTA shall cause the FTA Schedules and the instruments and data delivered to the
Company hereunder to be promptly updated after the date hereof up to and
including the Closing Date.

 

Section 1.17 Valid Obligation. This Agreement and all agreements and other
documents executed by FTA and FTA Shareholder in connection herewith constitute
the valid and binding obligation of FTA and FTA Shareholder, enforceable in
accordance with its or their terms, except as may be limited by bankruptcy,
insolvency, moratorium or other similar laws affecting the enforcement of
creditors' rights generally and subject to the qualification that the
availability of equitable remedies is subject to the discretion of the court
before which any proceeding therefor may be brought.

 

Section 1.18 Acquisition of the Shares by FTA Shareholder. Any shares which may
be issued to the FTA Shareholder in connection with the Compensation (as defined
in Appendix I to this Agreement, the “Shares”) is being acquired by the FTA
Shareholder for his own account without the participation of any other person
and with the intent of holding the Shares for investment purposes and without
the intent of participating, directly or indirectly, in a distribution of the
Shares, or any portion thereof, and not with a view to, or for resale in
connection with, any distribution of the Shares, or any portion thereof. FTA
Shareholder has read, understood and consulted with their legal counsel
regarding the limitations and requirements of Section 5 of the Securities Act of
1933, as amended (the “1933 Act”). FTA Shareholder will offer, sell, pledge,
convey or otherwise transfer the Shares, or any portion thereof, only if: (i)
pursuant to an effective registration statement under the 1933 Act and any and
all applicable state securities or Blue Sky laws or in a transaction which is
otherwise in compliance with the 1933 Act and such laws; or (ii) pursuant to a
valid exemption from registration.

 

 
7


--------------------------------------------------------------------------------




  

Section 1.19 Exemption from Registration. The Acquisition and the transactions
contemplated thereby, meet an exemption from registration pursuant to Section
4(a)(2) of the 1933 Act.

 

Section 1.20. Representations, Acknowledgements and Warranties of
FTAShareholder. FTA Shareholder represents, acknowledges and warrants the
following to the Company, except as set forth on the FTA Schedules (as
hereinafter defined, which shall contain any exceptions or qualifications to the
representations and warranties are set forth below), and agrees that such
representations, acknowledgements and warranties shall be automatically
reconfirmed on the Closing Date:

 

(a) The FTA Shareholder recognizes that any shares issued as part of the
Compensation (as that term is defined in Appendix I to this Agreement) have not
been registered under the 1933 Act, nor under the securities laws of any state
and, therefore, cannot be resold unless the resale of the Shares is registered
under the 1933 Act or unless an exemption from registration is available. Each
FTA Shareholder may not sell the Shares without registering them under the 1933
Act and any applicable state securities laws unless exemptions from such
registration requirements are available with respect to any such sale;

 

(a) The FTA Shareholder is acquiring such Shares issued in connection with the
Compensation for his own account as a long-term investment and not with a view
toward resale, fractionalization or division, or distribution thereof, and he
does not presently have any reason to anticipate any change in his
circumstances, financial or otherwise, or particular occasion or event which
would necessitate or require the sale or distribution of the Shares. No one
other than the FTA Shareholder will have any beneficial interest in said
securities;

 

(b) The FTA Shareholder acknowledges, represents and confirms that he:

 

a. Is a “sophisticated investor”, and

 

b.  Has had an opportunity to and in fact has thoroughly reviewed the Company’s
periodic reports (Forms 10-K and 10-Q) filings, current report filings (Form
8-K) and the audited and unaudited financial statements, risk factors, results
of operations and related business disclosures described therein at http:///www.
SEC. gov (“EDGAR”); has had a reasonable opportunity to ask questions of and
receive answers; and has no pending questions as of the date of this Agreement;

 

(c) The FTA Shareholder, either alone or in consultation with his legal and
financial representatives and advisors, has such knowledge and experience in
financial and business matters such that he is capable of evaluating the merits
and risks of an investment in the Shares and of making an informed investment
decision, and does not require a representative in evaluating the merits and
risks of an investment in the Shares;

 

 
8


--------------------------------------------------------------------------------




  

(d) The FTA Shareholder recognizes that an investment in the Company is a
speculative venture and that the total amount of consideration tendered in
connection with the Acquisition Offer is placed at the risk of the business and
may be completely lost. The ownership of any Shares as an investment involves
special risks;

 

(e) The FTA Shareholder realizes that any shares issued as part of the
Compensation cannot readily be sold as they will be restricted securities and
therefore the Shares must not be accepted in the Acquisition Offer unless such
FTA Shareholder has liquid assets sufficient to assure that such purchase will
cause no undue financial difficulties and such FTA Shareholder can provide for
current needs and possible personal contingencies;

 

(f) The FTA Shareholder confirms and represents that it is able (i) to bear the
economic risk of its investment, (ii) to hold the Shares for an indefinite
period of time, and (iii) to afford a complete loss of its investment. Each FTA
Shareholder also represents that it has (i) adequate means of providing for its
current needs and possible personal contingencies, and (ii) has no need for
liquidity in this particular investment;

 

(g) All information which the FTA Shareholder has provided to the Company
concerning such FTA Shareholder's financial position and knowledge of financial
and business matters is correct and complete as of the date hereof, and if there
should be any material change in such information prior to the Closing Date,
such FTA Shareholder will immediately provide the Company with such updated
information;

 

(h) The FTA Shareholder has carefully considered and has, to the extent it
believes such discussion necessary, discussed with its professional, legal, tax
and financial advisors, the suitability of an investment in the Shares for its
particular tax and financial situation and its advisers, if such advisors were
deemed necessary, have determined that the Shares are a suitable investment for
him; and

 

(i) The FTA Shareholder has not become aware of and has not been offered the
Shares by any form of general solicitation or advertising, including, but not
limited to, advertisements, articles, notices or other communications published
in any newspaper, magazine, or other similar media or television or radio
broadcast or any seminar or meeting where, to such FTA Shareholder’s knowledge,
those individuals that have attended have been invited by any such or similar
means of general solicitation or advertising.

 

Section 1.21. Insider Trading. The FTA Shareholder certifies and confirms that
he has not personally, nor through any third parties, purchased, nor caused to
be purchased in the public marketplace any publicly-traded shares of the
Company. The FTA Shareholder further certifies and confirms that he has not
communicated the nature of the transactions contemplated herein, is not aware of
any disclosure of non-public information regarding the Company or the
transactions contemplated herein, and is not a party to any insider trading in
the Company’s securities. The FTA Shareholder further certifies and confirms
that he has not “tipped” any related parties nor third parties regarding the
transactions contemplated herein, and/or advised any parties to purchase shares
of the Company’s securities in the marketplace.

 

 
9


--------------------------------------------------------------------------------




  

ARTICLE II

 

REPRESENTATIONS, COVENANTS, AND WARRANTIES OF THE COMPANY AND GoEz SHAREHOLDERS

 

As an inducement to, and to obtain the reliance of FTA and the FTA Shareholder,
except as set forth in the Company Schedules (as hereinafter defined), the
Company and GoEz Shareholders represent and warrant as follows:

 

Section 2.01 Organization. The Company is a corporation duly organized, validly
existing, and in good standing under the laws of Delaware and has the corporate
power and is duly authorized, qualified, franchised, and licensed under all
applicable laws, regulations, ordinances, and orders of public authorities to
own all of its properties and assets, to carry on its business in all material
respects as it is now being conducted and as contemplated after the Acquisition,
and except where failure to be so qualified would not have a material adverse
effect on its business, there is no jurisdiction in which it is not qualified in
which the character and location of the assets owned by it or the nature of the
business transacted by it requires qualification. As part of due diligence the
Company has provided to FTA complete and correct copies of the Articles of
Incorporation and Bylaws (or similar organizational documents) of the Company as
in effect on the date hereof, including all amendments thereto. The execution
and delivery of this Agreement does not, and the consummation of the
transactions contemplated hereby will not, violate any provision of the
Company's Articles of Incorporation or Bylaws (or similar organizational
documents). The Company has taken or shall take all action required by law, its
Articles of Incorporation, its Bylaws (or similar organizational documents), or
otherwise to authorize the execution and delivery of this Agreement, and the
Company has full power, authority, and legal right and has taken or shall take
all action required by law, its Articles of Incorporation, Bylaws, (or similar
organizational documents) or otherwise to consummate the transactions herein
contemplated.

 

Section 2.02 Capitalization. The Company is authorized to issue 800,000,000
shares of Common Stock plus 100,000,000 shares of Preferred Stock, and has
approximately 1,368,000 shares of Common Stock outstanding as of the date of
this Agreement. All issued and outstanding shares are legally issued, fully
paid, and non-assessable and not issued in violation of the preemptive or other
rights of any person.

 

Section 2.03 Subsidiaries and Predecessor Corporations. The Company does not
have any predecessor corporation(s) or subsidiary(ies), except as set forth in
the Company's EDGAR filings, and does not own, beneficially or of record, any
shares of any other corporation, other than as set forth on Schedule 2.03 or set
forth in the Company's EDGAR filings, attached hereto.

 

 
10


--------------------------------------------------------------------------------




   

Section 2.04 Financial Statements.

 

(a) The Company has no liabilities with respect to the payment of any federal,
provincial, state, county, local or other taxes (including any deficiencies,
interest or penalties), except for taxes accrued but not yet due and payable.

 

(b) To the knowledge of the Company the books and records, financial and
otherwise, of the Company are in all material respects complete and correct and
have been maintained in accordance with good business and accounting practices.

 

Section 2.05 Information. The information concerning the Company set forth in
this Agreement and the Company Schedules is complete and accurate in all
material respects and does not contain any untrue statements of a material fact
or omit to state a material fact required to make the statements made, in light
of the circumstances under which they were made, not misleading. Except as set
forth in Section 2.05 of the Company Disclosures the Company has fully disclosed
in writing to FTA (through this Agreement, the Company's EDGAR filings or the
Company Schedules) all information, relating to matters involving the Company or
its assets or its present or past operations or activities which (i) indicated
or may reasonably indicate, in the aggregate, the existence of a greater than
Fifty Thousand Dollars ($50,000) liability, (ii) have led or may lead to a
competitive disadvantage on the part of the Company, (iii) the existence of any
accounts payable outstanding by the Company as of the date hereof, or (iv)
either alone or in aggregation with other information covered by this Section,
otherwise have led or may reasonably lead to a material adverse effect on the
transactions contemplated herein or on the Company or its operations or
activities as presently conducted or as contemplated to be conducted after the
Closing Date, including, but not limited to, information relating to
governmental, employee, and securities matters and transactions with affiliates.

 

Section 2.06 Convertible Securities, Options or Warrants. Except as set forth in
Schedule 2.06, there are no existing convertible securities, options, warrants,
calls, or commitments of any character relating to the authorized and unissued
stock of the Company, except as otherwise set forth in the Company Schedules
and/or described in the Company’s EDGAR filings.

 

Section 2.07 Absence of Certain Changes or Events. Except as disclosed in
Schedule 2.07, set forth in the Company's EDGAR filings, or provided in writing
to FTA, as of the date of the Company’s September 30, 2014 balance sheet:

 

(a) There has not been (i) any material adverse change in the business,
operations, properties, assets or condition of the Company or (ii) any damage,
destruction or loss to the Company (whether or not covered by insurance)
materially and adversely affecting the business, operations, properties, assets
or condition of the Company;

 

 
11


--------------------------------------------------------------------------------




  

(b) The Company has not (i) amended its Articles of Incorporation or Bylaws (or
similar organizational documents) except as required under this Agreement; (ii)
waived any rights of value which in the aggregate are outside of the ordinary
course of business or material considering the business of the Company; (iii)
made any material change in its method of management, operation, or accounting;
(iv) entered into any transaction or agreement other than in the ordinary course
of business; or (v) increased the rate of compensation payable or to become
payable by it to any of its officers or directors or any of its salaried
employees whose monthly compensation exceeds Ten Thousand Dollars ($10,000);
and 

 

(c) The Company has not become subject to any law or regulation which materially
and adversely affects, or in the future, may adversely affect, the business,
operations, properties, assets or condition of the Company.

 

Section 2.08 Title and Related Matters. Except as set forth in Section 2.08 of
the Company Disclosures, the Company has good and marketable title to all of its
properties, inventory, interest in properties, and assets, real and personal,
which are reflected in the most recent Company balance sheet.

 

Section 2.09 Litigation and Proceedings. There are no actions, suits,
proceedings or investigations pending or, to the knowledge of the Company after
reasonable investigation, threatened by or against the Company or affecting the
Company or its properties, at law or in equity, before any court or other
governmental agency or instrumentality, domestic or foreign, or before any
arbitrator of any kind, except as set forth in the Company's EDGAR filings. The
Company has no knowledge of any default on its part with respect to any
judgment, order, writ, injunction, decree, award, rule or regulation of any
court, arbitrator, or governmental agency or instrumentality, or any
circumstance which after reasonable investigation would result in the discovery
of such default.

 

Section 2.10 Contracts. Except as otherwise set forth in Section 2.10 of the
Company Schedules or the EDGAR filings:

 

(a) The Company is not a party to, and its assets, products, technology and
properties are not bound by, any material contract, franchise, license
agreement, agreement, debt instrument or other commitments whether such
agreement is in writing or oral;

 

(b) All contracts, agreements, franchises, license agreements, and other
commitments to which the Company is a party or by which its properties are bound
and which are material to the operations of the Company taken as a whole are
valid and enforceable by the Company in all respects, except as limited by
bankruptcy and insolvency laws and by other laws affecting the rights of
creditors generally; and

 

(c) The Company is not a party to or bound by, and the properties of the Company
are not subject to any contract, agreement, other commitment or instrument; any
charter or other corporate restriction; or any judgment, order, writ,
injunction, decree, or award which materially and adversely affects, the
business operations, properties, assets, or condition of the Company.

 

 
12


--------------------------------------------------------------------------------




  

Section 2.11 Material Contract Defaults. The Company to its knowledge is not in
default in any respect under the terms of any outstanding contract, agreement,
lease, or other commitment which is material to the business, operations,
properties, assets or condition of the Company and there is no event of default
in any material respect under any such contract, agreement, lease, or other
commitment in respect of which the Company has not taken adequate steps to
prevent such a default from occurring.

 

Section 2.12 No Conflict With Other Instruments. The execution of this Agreement
and the consummation of the transactions contemplated by this Agreement will not
result in the breach of any term or provision of, constitute a default under, or
terminate, accelerate or modify the terms of, any indenture, mortgage, deed of
trust, or other material agreement or instrument to which the Company is a party
or to which any of its assets or operations are subject.

 

Section 2.13 Governmental Authorizations. The Company has all licenses,
franchises, permits, and other governmental authorizations, that are legally
required to enable it to conduct its business operations in all material
respects as conducted on the date hereof. Except for compliance with federal,
provincial and state securities or corporation laws, as hereinafter provided, no
authorization, approval, consent or order of, or registration, declaration or
filing with, any court or other governmental body is required in connection with
the execution and delivery by the Company of this Agreement and the consummation
by the Company of the transactions contemplated hereby (excluding
authorizations, approvals and/or consents relating to the acquisition by the
Company of FTA, which the Company makes no representations in connection with).

 

Section 2.14 Compliance With Laws and Regulations. To the best of its knowledge,
the Company has complied with all applicable statutes and regulations of any
federal, provincial, state, or other applicable governmental entity or agency
thereof, except to the extent that noncompliance would not materially and
adversely affect the business, operations, properties, assets or condition of
the Company or except to the extent that noncompliance would not result in the
occurrence of any material liability. This compliance includes, but is not
limited to, the filing of all reports, filings and schedules to date with
federal, provincial and state securities authorities.

 

Section 2.15 Approval of Agreement. The Board of Directors of the Company will
authorize the execution and delivery of this Agreement by the Company and
approve this Agreement and the transactions contemplated hereby prior to the
Closing Date.

 

Section 2.16 Material Transactions or Affiliations. As of the date hereof, and
except as listed in the financial statements, the Company has no off-balance
sheet commitments, whether written or oral, with any affiliate or vendor of the
Company or any other person.

 

 
13


--------------------------------------------------------------------------------




  

Section 2.17 Deliverables Under Section 2.17 of the Company Schedules. No later
than 10 days from the Closing Date, the Company will deliver, if it has not
already, to FTA the following items (if any) pursuant to this Section 2.17
(“Section 2.17 Schedule Items”), which together with all other schedules
required by Article II, are collectively referred to as the "Company Schedules"
and which consist of separate schedules, which are dated the date of this
Agreement, to be complete, true, and accurate in all material respects as of the
date of this Agreement:

 

(a) a spreadsheet setting forth the name and address of each shareholder of the
Company together with the number of shares owned by him, her or it;

 

(b) a schedule listing any and all federal, provincial, state and local tax
identification numbers of the Company and containing complete and correct copies
of all federal, provincial, state and local tax returns filed by the Company;
and

 

(c) complete, correct and file stamped copies of the Bylaws, Articles of
Incorporation or similar organizational documents of the Company in effect as of
the date of this Agreement;

 

Section 2.18 Valid Obligation. This Agreement and all agreements and other
documents executed by the Company in connection herewith constitute the valid
and binding obligation of the Company, enforceable in accordance with its terms,
except as may be limited by bankruptcy, insolvency, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding may be brought.

 

Section 2.19 Reporting Requirements of the Company. The Company is subject to
the reporting and filing requirement of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and to the best of the Company’s knowledge, is
current in its periodic reporting obligations thereunder.

 

 
14


--------------------------------------------------------------------------------




  

ARTICLE III

 

PLAN OF EXCHANGE

 

Section 3.01 The Acquisition.

 

(a) On the terms and subject to the conditions set forth in this Agreement, on
the Closing Date (as defined below), FTA and the FTA Shareholder shall accept
the Acquisition Offer described herein and shall assign, transfer and deliver,
free and clear of all liens, pledges, encumbrances, charges, restrictions or
known claims of any kind, nature, or description, the shares of FTA set forth
herein, in the aggregate constituting no less than Seventy Percent (70%) of the
issued and outstanding shares of FTA to the Company at the Closing representing
7,000 shares.

 

(b) The Company shall accept the Acquisition Offer, and shall, on the terms and
conditions set forth in this Agreement, compensate the FTA Shareholder according
to Appendix I of this Agreement (the “Compensation”) which shall include certain
shares of the Company (the “Shares”) in consideration for 7,000 FTA shares,
which represents Seventy Percent (70%) of the ownership interest in FTA.

 

Section 3.02 Closing. The closing (“Closing”) of the transaction contemplated by
this Agreement shall occur automatically, and without any further required
action from either party, upon the satisfaction of the Closing Conditions
(described below) which date shall in no event be later than December 31, 2014,
unless such date is extended in writing by the mutual consent of all Parties
(the “Closing Date”).

 

(a) The following “Closing Conditions” shall have occurred, or have been waived
by FTA and the Company in writing, prior to the Closing Date:

 

(i) This Agreement and all transactions contemplated hereunder shall have been
approved by the Board of Directors of the Company (“GoEz Board”);

 

(ii) FTA Shareholder shall surrender and transfer 7,000 shares representing
Seventy Percent (70%) of the outstanding shares of FTA, duly endorsed with
Medallion Guaranteed stock powers or notarized signatures of the holders thereof
so as to make the Company the sole owner thereof;

 

(iii) FTA shall supply the Company with a copy of the Unanimous Written Consent
of the Board of Directors of FTA which adopts resolutions approving and
consenting to this Agreement and the transactions contemplated herein;

 

(iv) FTA will deliver any documents described in Article I including, but not
limited to, any documents evidencing the purchase or other acquisition of shares
of any other business entities; and

 

(v) The Company and FTA shall execute, acknowledge, and deliver (or shall ensure
to be executed, acknowledged, and delivered) any and all certificates, opinions,
financial statements, schedules, agreements, resolutions, rulings or other
instruments required by this Agreement to be so delivered at or prior to the
Closing, together with such other items as may be reasonably requested by the
Parties hereto and their respective legal counsel in order to effectuate or
evidence the transactions contemplated hereby.

 

 
15


--------------------------------------------------------------------------------




  

Section 3.03 Tradability of Shares. The Shares to be issued to FTA Shareholder
as part of the Compensation have not been registered under the 1933 Act, nor
registered under any state securities law, and are "restricted securities" as
that term is defined in Rule 144 under the 1933 Act. The securities may not be
offered for sale, sold or otherwise transferred except pursuant to an effective
registration statement under the 1933 Act, or pursuant to an exemption from
registration under the 1933 Act. The Shares will bear the following restrictive
legend:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, AND MAY
NOT BE SOLD, TRANSFERRED, PLEDGED, OR HYPOTHECATED WITHOUT EITHER: i)
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE
SECURITIES LAWS, OR ii) SUBMISSION TO THE CORPORATION OF AN OPINION OF COUNSEL,
SATISFACTORY TO THE CORPORATION THAT SAID SHARES AND THE TRANSFER THEREOF ARE
EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF 1933 AND
APPLICABLE STATE SECURITIES LAWS.

 

Section 3.04 Termination.

 

(a) This Agreement may be terminated by either the Board of Directors of the
Company, FTA or FTA Shareholder at any time prior to the Closing Date if: 

 

(i) there shall be any actual or threatened action or proceeding before any
court or any governmental body which shall seek to restrain, prohibit, or
invalidate the transactions contemplated by this Agreement and which, in the
judgment of such Board of Directors or shareholders, made in good faith and
based upon the advice of its legal counsel, makes it inadvisable to proceed with
the Acquisition; or

 

(ii) any of the transactions contemplated hereby are disapproved by any
regulatory authority whose approval is required to consummate such transactions
(which does not include the Securities and Acquisition Commission) or in the
judgment of such Board of Directors or shareholders, made in good faith and
based on the advice of counsel, there is substantial likelihood that any such
approval will not be obtained or will be obtained only on a condition or
conditions which would be unduly burdensome, making it inadvisable to proceed
with the Acquisition.

 

In the event of termination pursuant to this paragraph, no obligation, right or
liability shall arise hereunder, and each party shall bear all of the expenses
incurred by it in connection with the negotiation, drafting, and execution of
this Agreement and the transactions herein.

 

No revenue ruling or opinion of counsel will be sought as to the tax-free nature
of the subject Acquisition and such tax treatment is not a condition to the
Closing contemplated herein.

 

 
16


--------------------------------------------------------------------------------




  

ARTICLE IV

 

SPECIAL COVENANTS

 

Section 4.01 Access to Properties and Records. The Company and FTA will each
afford to the officers and authorized representatives of the other reasonable
access to the properties, books and records of the Company or FTA, as the case
may be, in order that each may have a full opportunity to make such reasonable
investigation as it shall desire to understand of the affairs of the other, and
each will furnish the other with such additional financial and operating data
and other information as to the business and properties of the Company or FTA,
as the case may be, as the other shall from time to time reasonably request for
the purposes of their due diligence requirements. Any such investigation and
examination shall be conducted at reasonable times and under reasonable
circumstances, and each party hereto shall cooperate fully therein. No
investigation by a party hereto shall, however, diminish or waive in any way any
of the representations, warranties, covenants or agreements of the other party
under this Agreement. In order that each party may investigate as it may wish
the business affairs of the other, each party shall furnish the other during
such period with all of such information and copies of such documents concerning
the affairs of it as the other party may reasonably request, and cause its
officers, employees, consultants, agents, accountants, and attorneys to
cooperate fully in connection with such review and examination, and to make full
disclosure to the other parties all material facts affecting its financial
condition, business operations, and the conduct of operations.

 

Section 4.02 Delivery of Books and Records and Bank Accounts. At the Closing,
FTA shall deliver to the Company copies of the corporate minute books, books of
account, contracts, records, and all other books or documents including the bank
accounts of FTA now in the possession of FTA or its representatives.

 

Section 4.03 Third Party Consents and Certificates. The Company and FTA agree to
cooperate with each other in order to obtain any required third party consents
to this Agreement and the transactions herein contemplated.

 

Section 4.04 Actions Prior to Closing.

 

(a) From and after the date of this Agreement until the Closing Date and except
as set forth in the Company Schedules or FTA Schedules, or as permitted or
contemplated by this Agreement, the Company and FTA, respectively (subject to
paragraph (b) below), will each:

 

(i) carry on its business in substantially the same manner as it has heretofore;

 

(ii) maintain and keep its properties in states of good repair and condition as
at present, except for depreciation due to ordinary wear and tear and damage due
to casualty;

 

(iii) maintain in full force and effect insurance comparable in amount and in
scope of coverage to that now maintained by it;

 

 
17


--------------------------------------------------------------------------------




  

(iv) use good faith efforts to perform in all material respects all of its
obligations under material contracts, leases, and instruments relating to or
affecting its assets, properties, and business;

 

(v) use its good faith efforts to maintain and preserve its business
organization intact, to retain its key employees, and to maintain its
relationship with its material suppliers and customers; and

 

(vi) fully comply with and perform in all material respects all obligations and
duties imposed on it by all federal, provincial and state laws and all rules,
regulations, and orders imposed by federal, provincial or state governmental
authorities.

 

(b) From and after the date of this Agreement until the Closing Date, neither
the Company nor FTA will:

 

(i) make any changes in their Articles or Certificates of Incorporation or
Bylaws, except as otherwise provided in this Agreement;

 

(ii) take any action described in Section 1.07 in the case of FTA, or in Section
2.07, in the case of the Company (all except as permitted therein or as
disclosed in the applicable party's schedules); 

 

(iii) enter into or amend any contract, agreement, or other instrument of any of
the types described in such party's schedules, except that a party may enter
into or amend any contract, agreement, or other instrument in the ordinary
course of business involving the sale of goods or services; or

 

(iv) sell any assets or discontinue any operations, sell any shares of capital
stock (other than as contemplated in this Section 4.04) or conduct any similar
transactions other than in the ordinary course of business.

 

Section 4.05 Indemnification.

 

(a) Indemnification of the Company. Subject to the terms and conditions of this
Section 4.05(a), FTA and FTA Shareholder agree to jointly and severally,
indemnify, defend and hold harmless the Company, its respective affiliates, its
respective present and former directors, officers, shareholders, employees,
attorneys and agents and its respective heirs, executors, administrators,
successors and assigns (the “Company Indemnified Persons”), from and against any
and all claims, liabilities and losses which may be imposed on, incurred by or
asserted against any Company Indemnified Person, arising out of or resulting
from, directly or indirectly:

 

(i) The inaccuracy of any representation or breach of any material warranty of
the Company contained in or made pursuant to this Agreement which was not
disclosed to the Company in writing prior to the Closing;

 

 
18


--------------------------------------------------------------------------------




  

(ii) The breach of any material covenant or agreement of the Company contained
in this Agreement; or

 

(iii) any claim to fees or costs for alleged services by a broker, agent, finder
or other person claiming to act in a similar capacity at the request of the
Company in connection with this Agreement;

 

provided, however, that FTA and FTA Shareholder shall not be liable for any
portion of any claims, liabilities or losses resulting from a material breach by
the Company, of any of its obligations under this Agreement or from the
Company’s gross negligence, fraud or willful misconduct. The indemnification
provided for in this Section shall survive the Closing and consummation of the
transactions contemplated hereby and termination of this Agreement.

 

(b) Indemnification of FTA. Subject to the terms and conditions of this Section
4.05(b), from and after the Closing, the Company agrees to indemnify, defend and
hold harmless FTA, its respective affiliates, its respective present and former
directors, officers, shareholders, employees, attorneys and agents and its
respective heirs, executors, administrators, successors and assigns and FTA
Shareholder (the “FTA Indemnified Persons”), from and against any and all
claims, liabilities and losses which may be imposed on, incurred by or asserted
against any FTA Indemnified Person, arising out of or resulting from, directly
or indirectly:

 

(i) The inaccuracy of any representation or breach of any material warranty of
the FTA Shareholder contained in or made pursuant to this Agreement which was
not disclosed to FTA in writing prior to the Closing;

 

(ii) The breach of any material covenant or agreement of the Company contained
in this Agreement; or

 

(iii) any claim to fees or costs for alleged services rendered by a broker,
agent, finder or other person claiming to act in a similar capacity at the
request of the Company in connection with this Agreement;

 

provided, however, that the Company shall not be liable for any portion of any
claims, liabilities or losses resulting from a material breach by FTA or
FTAShareholder of their obligations under this Agreement or from FTA’s or any
FTA Indemnified Persons’ gross negligence, fraud or willful misconduct. The
indemnification provided for in this Section shall survive the Closing and
consummation of the transactions contemplated hereby and termination of this
Agreement.

 

 
19


--------------------------------------------------------------------------------




  

Section 4.06 Indemnification of Subsequent Corporate Actions. FTA hereby
represents and warrants that it will indemnify and hold harmless any officer,
director, controlling shareholder, attorney, agent or representative of the
Company, or any other person affiliated with the Company, from any decisions or
activities not involving the Company, subsequent to the Closing Date of the
transactions contemplated by this Agreement. Corporate actions taken by the
Company following the transactions contemplated by this Agreement may include,
but are not limited to:

 

(a) Issuing shares of Common or Preferred Stock which may constitute a majority
of shares issued;

 

(b) Amend Articles of Incorporation to change the name of the Company, change
the capital structure of the Company, or any other amendment;

 

(c) Change the stock quotation service, market or exchange on which the
Company’s shares are listed; and

 

(d) Changing the status of company from a shell to non-shell corporation as that
term is defined by Rule 405 of the Securities Act and filing such documents as
necessary to achieve such purpose.

 

Section 4.07 Retention of Current Management of FTA. FTA agrees not to retire,
resign or otherwise abdicate its officer or director of FTA and the
responsibilities that those offices have entailed prior to this Agreement, and
further agrees not to make any changes in the management personnel or service
providers of the FTA business, for a period of two (2) years from the date of
this Agreement, without the express written permission of the President of the
Company.

 

Section 4.08 Covenant Not to Sell Ownership Stake of FTA. FTA Shareholder agrees
not to sell any shares or other securities or ownership units of FTA, for a
period of two (2) years from the date of this Agreement, without the express
written permission of the Company’s Board of the Company.

 

 
20


--------------------------------------------------------------------------------




  

ARTICLE V

 

CONDITIONS PRECEDENT TO OBLIGATIONS OF THE COMPANY

 

The obligations of the Company under this Agreement are subject to the
satisfaction, at or before the Closing Date, of the following conditions:

 

Section 5.01 Ownership of FTA. Prior to the Closing Date, FTA Shareholder shall
have demonstrated to the Company, with evidence reasonably satisfactory to the
Company, that FTA Shareholder are the owners of One Hundred Percent (100%) of
the issued and outstanding securities of FTA.

 

Section 5.02 Accuracy of Representations and Performance of Covenants. The
representations and warranties made by FTA and FTA Shareholder in this Agreement
were true when made and shall be true at the Closing Date with the same force
and effect as if such representations and warranties were made at and as of the
Closing Date (except for changes therein permitted by this Agreement). FTA and
FTA Shareholder shall have performed or complied with all covenants and
conditions required by this Agreement to be performed or complied with by FTA or
FTA Shareholder prior to or at the Closing. The Company shall be furnished with
a certificate, signed by a duly authorized executive officer of FTA and dated
the Closing Date, to the foregoing effect.

 

Section 5.03 Officer's Certificate. The Company shall have been furnished with a
certificate dated as of the Closing Date and signed by a duly authorized officer
of FTA to the effect that no litigation, proceeding, investigation, or inquiry
is pending, or to the best knowledge of FTA threatened, which might result in an
action to enjoin or prevent the consummation of the transactions contemplated by
this Agreement, or, to the extent not disclosed in FTA Schedules, by or against
FTA, which might result in any material adverse change in any of the assets,
properties, business, or operations of FTA.

 

Section 5.04 No Material Adverse Change. Prior to the Closing Date, there shall
not have occurred any material change in the financial condition, business, or
operations of FTA nor shall any event have occurred which, with the lapse of
time or the giving of notice, is determined to be unacceptable by the Company in
its reasonable discretion.

 

Section 5.05 Approval by FTA. The Acquisition shall have been approved, and
Shares delivered in accordance with Section 3.01, by FTA and FTA Shareholder.
The Board of Directors of FTA shall have approved the transactions contemplated
by this Agreement.

 

 
21


--------------------------------------------------------------------------------




 

Section 5.06 No Governmental Prohibition. No order, statute, rule, regulation,
executive order, injunction, stay, decree, judgment or restraining order shall
have been enacted, entered, promulgated or enforced by any court or governmental
or regulatory authority or instrumentality which prohibits the consummation of
the transactions contemplated hereby.

 

Section 5.07 Consents. All consents, approvals, waivers or amendments pursuant
to all contracts, licenses, permits, trademarks and other intangibles in
connection with the transactions contemplated herein, or for the continued
operation of the Company and FTA after the Closing Date on the basis as
presently operated shall have been obtained.

 

Section 5.08 Assurances. Unless otherwise agreed by the parties, prior to the
Closing Date FTA will:

 

(a) not create, allot, issue, acquire, repay or redeem any charter or loan
capital or agree, arrange or undertake to do any of those things or acquire or
agree to acquire, an interest in a corporate body or merge or consolidate with a
corporate body or any other person, enter into any demerger transaction or
participate in any other type of corporate reconstruction;

 

(b) operate its business in the usual way so as to maintain that business as a
going concern;

 

(c) not acquire or dispose of, or agree to acquire or dispose of, any revenues,
assets, business or undertakings except in the usual course of its business or
assume or incur, or agree to assume or incur, a liability, obligation or expense
(actual or contingent) except in the usual course of its business;

 

(d) not declare, pay or make a dividend or distribution;

 

(e) not pass a shareholders' resolution, other than as set out in this
Agreement;

 

(f) not create, or agree to create or amend, an encumbrance over any licenses,
property or assets owned by it;

 

(g) not grant any options or other rights to subscribe for or acquire shares or
other securities in their charter or loan capital;

 

(h) not act (or omit to act) in a manner which might cause or result in any
license, consent, or approval or concession held by it to be amended or revoked;

 

(i) not make any material change in the nature or organization of its business;

 

 
22


--------------------------------------------------------------------------------




  

(j) comply with all of its contractual, statutory and regulatory obligations;

 

(k) not enter into a long-term, onerous, unusual or material agreement,
arrangement or obligation outside the scope of ordinary business;

 

(l) not amend or terminate a material agreement, arrangement or obligation to
which it is a party or terminate any contract or commitment which is not capable
of being terminated without compensation or which is not in the ordinary course
of business;

 

(m) not enter into, amend or terminate a contract (including a series of related
contracts) involving capital expenditure in excess of USD $100,000 (one hundred
thousand US Dollars), except with the agreement of the Company;

 

(n) not compromise or settle litigation or arbitration proceedings or any
action, demand or dispute or waive a right in relation to litigation or
arbitration proceedings;

 

(o) not release, discharge or compound any liability or claim;

 

(p) conduct its business in all material respects in accordance with all
applicable legal and administrative requirements in any jurisdiction; and

 

(q) co-operate with the Company to allow the Company and its agents access to,
and to take copies of, the books and records of each FTA including, without
limitation, the statutory books, minute books, leases, licenses, contracts,
details of receivables, intellectual property, supplier lists and customer lists
in the possession or control of each FTA.

 

 
23


--------------------------------------------------------------------------------




  

ARTICLE VI

 

CONDITIONS PRECEDENT TO OBLIGATIONS OF

FTA AND FTA SHAREHOLDERS

 

The obligations of FTA and FTA Shareholder under this Agreement are subject to
the satisfaction, at or before the Closing Date, of the following conditions:

 

Section 6.01 Accuracy of Representations and Performance of Covenants. The
representations and warranties made by the Company in this Agreement were true
when made and shall be true as of the Closing Date (except for changes therein
permitted by this Agreement) with the same force and effect as if such
representations and warranties were made at and as of the Closing Date.

 

Additionally, the Company shall have performed and complied with all covenants
and conditions required by this Agreement to be performed or complied with by
the Company and shall have satisfied all conditions set forth herein prior to or
at the Closing. FTA shall have been furnished with certificates, signed by duly
authorized executive officers of the Company and dated the Closing Date, to the
foregoing effect.

 

Section 6.02 Officer's Certificate. FTA shall have been furnished with
certificates dated the Closing Date and signed by the duly authorized executive
officer of the Company, to the effect that no litigation, proceeding,
investigation or inquiry is pending, or to the best knowledge of the Company
threatened, which might result in an action to enjoin or prevent the
consummation of the transactions contemplated by this Agreement or, to the
extent not disclosed in the Company Schedules, by or against the Company, which
might result in any material adverse change in any of the assets, properties or
operations of the Company.

 

Section 6.03 No Material Adverse Change. Prior to the Closing Date, there shall
not have occurred any change in the financial condition, business or operations
of the Company nor shall any event have occurred which, with the lapse of time
or the giving of notice, is determined to be unacceptable by FTA or FTA
Shareholder.

  

Section 6.04 No Governmental Prohibition. No order, statute, rule, regulation,
executive order, injunction, stay, decree, judgment or restraining order shall
have been enacted, entered, promulgated or enforced by any court or governmental
or regulatory authority or instrumentality which prohibits the consummation of
the transactions contemplated hereby.

 

Section 6.05 Consents. All consents, approvals, waivers or amendments pursuant
to all contracts, licenses, permits, trademarks and other intangibles in
connection with the transactions contemplated herein, or for the continued
operation of the Company and FTA after the Closing Date on the basis as
presently operated shall have been obtained.

 

 
24


--------------------------------------------------------------------------------




  

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.01 No Bankruptcy and No Criminal Convictions. None of the Parties to
this Agreement, or their officers, directors or affiliates, promoters,
beneficial shareholders or control persons, nor any predecessor thereof have
been subject to the following (unless otherwise disclosed in FTA Schedules or
Company Schedules):

 

(a) Any bankruptcy petition filed by or against any business of which such
person was a general partner or executive officer within the past ten (10)
years;

 

(b) Any conviction in a criminal proceeding or being subject to a pending
criminal proceeding (excluding traffic violations and other minor offenses);

 

(c) Being subject to any order, judgment, or decree, not subsequently reversed,
suspended or vacated, of any court of competent jurisdiction, permanently or
temporarily enjoining, barring, suspending or otherwise limiting his involvement
in any type of business, securities or banking activities; and

 

(d) Being found by a court of competent jurisdiction (in a civil action), the
Securities and Acquisition Commission (the “SEC”) or the Commodity Futures
Trading Commission to have violated a federal, provincial or state securities or
commodities law, and the judgment has not been reversed, suspended, or vacated.

 

Section 7.02 Broker/Finder’s Fee. No broker’s or finder’s fee will be paid in
connection with the transaction contemplated by this Agreement other than fees
payable to persons registered as broker-dealers pursuant to Section 15 of the
Securities Acquisition Act of 1934. The Company and FTA agree that, except as
set forth herein and on Schedule 7.02 attached hereto, there were no brokers or
finders involved in bringing the parties together or who were instrumental in
the negotiation, execution or consummation of this Agreement. The Company, and
FTA, each agree to indemnify the other against any claim by any third person
other than those described above for any commission, brokerage, or finder's fee
arising from the transactions contemplated hereby based on any alleged agreement
or understanding between the indemnifying party and such third person, whether
express or implied from the actions of the indemnifying party.

 

Section 7.03 Governing Law and Arbitration. This Agreement shall be governed by,
enforced, and construed under and in accordance with the laws of the United
States of America and, with respect to the matters of state law, with the laws
of the State of Delaware giving effect to principles of conflicts of law
thereunder. All controversies, disputes or claims arising out of or relating to
this Agreement shall be resolved by binding arbitration. The arbitration shall
be conducted in accordance with the Commercial Arbitration Rules of the American
Arbitration Association. All arbitrators shall possess such experience in, and
knowledge of, the subject area of the controversy or claim so as to qualify as
an “expert” with respect to such subject matter. The governing law for the
purposes of any arbitration arising hereunder shall be in Clark County, Nevada.
The prevailing party shall be entitled to receive its reasonable attorney’s fees
and all costs relating to the arbitration. Any award rendered by arbitration
shall be final and binding on the parties, and judgment thereon may be entered
in any court of competent jurisdiction.

 

 
25


--------------------------------------------------------------------------------




  

Section 7.04 Notices. Any and all notices, requests or other communications
hereunder shall be given in writing and delivered by: (a) regular, overnight or
registered or certified mail (return receipt requested), with first class
postage prepaid; (b) hand delivery; (c) facsimile transmission; or (d) overnight
courier service, to the parties at the following addresses or facsimile numbers:

 

 

If to the Company, to:

GoEz Corp.

 

Attn: Abraham Cinta

 

Address: 101 First Street #493

                  Los Altos CA, 94022 

 

Email: abraham.cinta@goezcorp.com

 

 

 

 

with a cc: to

Lorin A. Rosen, Esq. Attorney at Law

 

 

LAR Law Group PC 

 

 

6 Butler Court 

 

 

Centereach NY 11720 

 

 

larlawgroup@gmail.com 

 

 

 

 

If to FTA Inc.,

Federal Technology Agency Inc. 

 

 

Attn: Carlos Lopez 

 

 

Address: 1047 Amarillo Avenue 

 

 

                  Palo Alto CA, 94303 

 

 

E-mail: carlos.lopezmartinez@gmail.com 

   

or at such other address or number as shall be designated by either of the
parties in a notice to the other party given in accordance with this Section.
Except as otherwise provided in this Agreement, all such communications shall be
deemed to have been duly given: (A) in the case of a notice sent by regular or
registered or certified mail, three business days after it is duly deposited in
the mails; (B) in the case of a notice delivered by hand, when personally
delivered; (C) in the case of a notice sent by facsimile, upon transmission
subject to telephone confirmation of receipt; and (D) in the case of a notice
sent by overnight mail or overnight courier service, the next business day after
such notice is mailed or delivered to such courier, in each case given or
addressed as aforesaid.

 

Section 7.05 Attorney's Fees. In the event that either party institutes any
action or suit to enforce this Agreement or to secure relief from any default
hereunder or breach hereof, the prevailing party shall be reimbursed by the
losing party for all costs, including reasonable attorney's fees, incurred in
connection therewith and in enforcing or collecting any judgment rendered
therein.

 

 
26


--------------------------------------------------------------------------------




  

Section 7.06 Confidentiality. Each party hereto agrees with the other that,
unless and until the transactions contemplated by this Agreement have been
consummated, it and its representatives will hold in strict confidence all data
and information obtained with respect to another party or any subsidiary thereof
from any representative, officer, director or employee, or from any books or
records or from personal inspection, of such other party, and shall not use such
data or information or disclose the same to others (which information shall
include the existence of this Agreement and the transactions contemplated
herein), except (i) to the extent such data or information is published, is a
matter of public knowledge (through no fault or action of the Party holding such
information on behalf of the other Party), or is required by a court of
competent jurisdiction to be published; or (ii) to the extent that such data or
information must be used or disclosed in order to consummate the transactions
contemplated by this Agreement. In the event of the termination of this
Agreement, each party shall return to the other party all documents and other
materials obtained by it or on its behalf and shall destroy all copies, digests,
work papers, abstracts or other materials relating thereto, and each party will
continue to comply with the confidentiality provisions set forth herein. FTA
agrees and consents to the disclosure by the Company of any material information
regarding FTA which the Company or its counsel deems necessary for disclosure in
the Company’s public filings on EDGAR in connection with the Company’s current
or periodic report filings. The Company shall not be required to obtain the
prior consent of FTA to publicly disclose such information.

 

Section 7.07 Publicity. Prior to or after the Closing of the transaction
contemplated herein, any announcement, or press or news release by FTA or its
shareholders, employees, officers, directors, or agents shall be reviewed and
approved by the Company prior to its release, subject to any requirements of
law. The Company shall be allowed to make any announcements relating to this
Agreement or the transactions contemplated herein, and shall be allowed to file
this Agreement and any exhibits or related agreements as may be required
pursuant to the Company’s public reporting obligations with the Securities and
Acquisition Commission, subject to prior approval by FTA, which approval shall
not be unreasonably withheld. Prior to the Closing and prior to the Closing
Date, FTA shall make no announcements relating to this Agreement, the Company or
the transactions contemplated herein without the prior written consent of the
Company, which approval will not be unreasonably withheld.

 

Section 7.08 Schedules; Knowledge. Each party is presumed to have full knowledge
of all information set forth in the other party's schedules delivered pursuant
to this Agreement and FTA and FTA Shareholder are deemed to have knowledge of
the information set forth in the Company's EDGAR filings.

 

Section 7.09 Third Party Beneficiaries. This contract is strictly between the
Company and FTA, and, except as specifically provided, no director, officer,
stockholder, employee, agent, independent contractor or any other person or
entity shall be deemed to be a third party beneficiary of this Agreement.

 

 
27


--------------------------------------------------------------------------------




  

Section 7.10 Expenses. The Company and FTA each hereto agree to pay their own
costs and expenses incurred in negotiating this Agreement including legal,
accounting and professional fees, incurred in connection with the Acquisition or
any of the other transactions contemplated hereby, and those costs and expenses
incurred in consummating the transactions described herein.

 

Section 7.11 Entire Agreement. This Agreement represents the entire agreement
between the parties relating to the subject matter thereof and supersedes all
prior agreements, term sheets, understandings and negotiations, written or oral,
with respect to such subject matter.

 

Section 7.12 Survival; Termination. The representations, warranties, and
covenants of the respective parties shall survive the Closing Date and the
consummation of the transactions herein contemplated for a period of five (5)
years.

 

Section 7.13 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be but a single instrument.

 

Section 7.14 Amendment or Waiver. Every right and remedy provided herein shall
be cumulative with every other right and remedy, whether conferred herein, at
law, or in equity, and may be enforced concurrently herewith, and no waiver by
any party of the performance of any obligation by the other shall be construed
as a waiver of the same or any other default then, theretofore, or thereafter
occurring or existing. At any time prior to the Closing Date, this Agreement may
by amended by a writing signed by all parties hereto, with respect to any of the
terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance may be extended by a writing signed by the
party or parties for whose benefit the provision is intended.

 

Section 7.15 Best Efforts. Subject to the terms and conditions herein provided,
each party shall use its reasonable best efforts to perform or fulfill all
conditions and obligations to be performed or fulfilled by it under this
Agreement so that the transactions contemplated hereby shall be consummated as
soon as practicable. Each party also agrees that it shall use its reasonable
best efforts to take, or cause to be taken, all actions and to do, or cause to
be done, all things necessary, proper or advisable under applicable laws and
regulations to consummate and make effective this Agreement and the transactions
contemplated herein.

 

 
28


--------------------------------------------------------------------------------




  

Section 7.16 Remedies. The Parties agree that the covenants and obligations
contained in this Agreement relate to special, unique and extraordinary matters
and that a violation of any of the terms hereof or thereof would cause
irreparable injury in an amount which would be impossible to estimate or
determine and for which any remedy at law would be inadequate. As such, the
Parties agree that if either Party fails or refuses to fulfill any of its
obligations under this Agreement or to make any payment or deliver any
instrument required hereunder or thereunder, then the other Party shall have the
remedy of specific performance, which remedy shall be cumulative and
nonexclusive and shall be in addition to any other rights and remedies otherwise
available under any other contract or at law or in equity and to which such
Party might be entitled.

 

Section 7.17 Construction. The Parties acknowledge that each of them has had the
benefit of legal counsel of its own choice and has been afforded an opportunity
to review this Agreement with its legal counsel and that this Agreement shall be
construed as if jointly drafted by the Parties hereto. In this Agreement, the
word “include”, “includes”, “including” and “such as” are to be construed as if
they were immediately followed by the words, without limitation.

 

Section 7.18 Severability. The invalidity or unenforceability of any term,
phrase, clause, paragraph, restriction, covenant, agreement or other provision
of this Agreement shall in no way affect the validity or enforcement of any
other provision or any part thereof.

 

Section 7.19 Headings; Gender. The paragraph headings contained in this
Agreement are for convenience only, and shall in no manner be construed as part
of this Agreement. All references in this Agreement as to gender shall be
interpreted in the applicable gender of the Parties.

 

Section 7.20 Effect of Facsimile and Photocopied Signatures. This Agreement may
be executed in several counterparts, each of which is an original. It shall not
be necessary in making proof of this Agreement or any counterpart hereof to
produce or account for any of the other counterparts. A copy of this Agreement
signed by one Party and faxed or scanned and emailed to another Party (as a PDF
or similar image file) shall be deemed to have been executed and delivered by
the signing Party as though an original. A photocopy or PDF of this Agreement
shall be effective as an original for all purposes.

 

[SIGNATURE PAGE FOLLOWS]

 

 
29


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first written above.

  

  Go Ez Corporation           By: [img001.jpg]     Printed Name: Abraham Cinta  
  Title: President and a Director  

 

  Federal Technology Agency, Inc.           By: [img002.jpg]     Printed
Name: Carlos Lopez     Title: President and Sole Director  

 

Federal Technology Agency Inc. Shareholder

 

(Agreeing to the terms and conditions of the Agreement).

 

[img003.jpg]

_______________________

Roger NG

 

 
30


--------------------------------------------------------------------------------




  

APPENDIX I

 

Unconditional Compensation Table

 

The following compensation shall be transmitted to the FTA Shareholder
automatically after the Closing of this Agreement, without further action or
conditions precedent:

 

Transaction

Terms

Preferred shares B

$5,000 worth of preferred shares series B

The Preferred Stock Series B is to have a face value of $1,000 per share with
all said shares to be convertible, at any time, into an aggregate number of
shares of the Buyer’s Common Stock as shall be equal to:

 

The price paid for the share of Series B Preferred Stock, divided by ten times
the par value of the Common Stock at the time of conversion, subject to
adjustment as may be determined by the Board of Directors from time to time. The
stated value of $1,000.00 divided by 10 times $0.0001 par value of Common Stock,
rounded to the nearest whole number of shares, convertible into 1,000,000 shares
of Common Stock. Seller agrees not to convert at any time the subscribed
Preferred Series B shares into Common Shares of the Corporation to a holding
greater than 9.9% of the issued and outstanding Common Shares of the
Corporation.

Warrant coverage

Warrant coverage

Warrant to purchase in cash up to 10% of the issued and outstanding shares of
the corporation

 

The Seller(s) shall receive, at Closing One (1) common stock purchase warrants
to purchase up to an aggregate of ten percent (10%) of the Buyer’s outstanding
Common Stock with each warrant having an exercise price equal to Seventy-Five
Percent (75%) of the volume weighted average closing price per share of the
Buyer’s Common Stock for the five (5) trading days immediately preceding the
Buyer’s receipt of the Seller’s notice of exercise of the Warrant. The Warrants
may be exercised, in whole or in part, at any time and from time to time, from
and after six (6) months from the Closing and all said Warrants expire
twenty-four (24) months from the Closing, and such exercise shall not result in
the Seller in possession of excess of 9.9% of the outstanding common shares
issued. The Warrants may not be exercised for the purchase of any fractional
share and all fractional share amounts shall be rounded up to the next whole
share.

Common Shares

Restricted common shares

$210,000 worth of restricted shares of the corporation at a 25% discount of the
weighted average closing price for the five most recently concluded trading days
rounded to the nearest whole number of shares

 

 

31

--------------------------------------------------------------------------------